NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 21, 2018* 
                                  Decided May 21, 2018 
                                              
                                          Before 
 
                              JOEL M. FLAUM, Circuit Judge 
                              
                              MICHAEL S. KANNE, Circuit Judge 
                          
                             DIANE S. SYKES, Circuit Judge 
 
No. 17‐2514 
 
LASHON BROWNING,                                  Appeal from the United States District 
      Petitioner‐Appellant,                       Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 16 C 6268 
UNITED STATES OF AMERICA,                          
      Respondent‐Appellee.                        Robert W. Gettleman, 
                                                  Judge. 
                                               

                                        O R D E R 

            Lashon Browning was convicted of being a felon in possession of a firearm, 
18 U.S.C. § 922(g), and, based in part on two Illinois armed‐robbery convictions, he was 
sentenced as a career offender under the Armed Career Criminal Act to 240 months’ 
imprisonment, see 18 U.S.C. § 924(e)(1). Under the ACCA, a felon possessing a firearm 
in violation of § 922(g) is subject to a higher statutory minimum sentence if that person 
has three prior convictions for “violent felonies” or “serious drug offenses.” After the 
                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 17‐2514                                                                         Page 2 
 
Supreme Court in Samuel Johnson v. United States, 135 S. Ct. 2551 (2015), struck down the 
ACCA’s “residual clause” as unconstitutionally vague, Browning filed this 
postconviction motion under 28 U.S.C. § 2255 arguing that his predicate Illinois 
convictions for armed robbery no longer qualify as “violent felonies” for purposes of 
the ACCA and that he should not have been sentenced as a career offender. The district 
judge determined that Illinois armed robbery still qualified as a violent felony and 
denied Browning’s motion, but the judge granted him a certificate of appealability.   

        In recent years, the Armed Career Criminal Act has been the subject of extensive 
litigation. After Samuel Johnson, a “violent felony” that is not enumerated in 
§ 924(e)(2)(B)(ii) must include “as an element the use, attempted use, or threatened use 
of physical force against the person of another,” § 924(e)(2)(b)(i). The Supreme Court 
has clarified that the level of force required is “violent force—that is, force capable of 
causing physical pain or injury to another person.” Curtis Johnson v. United States, 
559 U.S. 133, 140 (2010). 

        Browning maintains that the Illinois armed‐robbery statute requires less than 
violent force to obtain a conviction and argues that the Supreme Court’s recent opinions 
have undermined our previous decision concluding that Illinois armed robbery is a 
violent felony under the ACCA. See United States v. Dickerson, 901 F.2d 579, 584 (7th Cir. 
1990). But only two months ago we revisited Dickerson in light of Curtis Johnson and 
reaffirmed that “Illinois courts require sufficient force for robbery convictions to be 
predicate violent felonies.” Shields v. United States, 885 F.3d 1020, 1024 (7th Cir. 2018); 
see also United States v. Chagoya‐Morales, 859 F.3d 411, 421–22 (7th Cir. 2017) (reviewing 
state‐court definition of force in Illinois robbery statute underlying aggravated robbery 
and concluding that robbery required “‘force’ … sufficient to constitute a ‘crime of 
violence’”).1  Browning does not give us a reason to question that analysis. 

       Browning does observe that the Supreme Court recently granted certiorari in 
United States v. Stokeling, 684 Fed. App’x 870 (11th Cir. 2017), cert. granted sub nom 
Stokeling v. United States, No. 17‐5554, 2018 WL 1568030 (Apr. 2, 2018). But the question 
presented in that grant of certiorari is whether Florida robbery is a violent felony if an 
element of the offense is “overcoming ‘victim resistance’”—an element that the state 

                                                 
            1  The Illinois armed‐robbery statute analyzed in Shields has been amended since 

Browning was convicted in 1992 and 1994, but those amendments did not change the 
language regarding use of force and do not affect our analysis. Compare Shields v. 
United States, 885 F.3d 1020, 1023–24 (7th Cir. 2018), with 720 ILCS 5/18‐1, 5/18‐2 (West 
1992), and 720 ILCS 5/18‐1 (West 1994). 
No. 17‐2514                                                                              Page 3 
 
appellate courts have interpreted as requiring “only slight force.” We have concluded 
that Illinois state courts, however, interpret robbery and armed robbery as requiring 
sufficient force to satisfy Curtis Johnson—that is, more than slight force. See Shields, 
885 F.3d at 1024; Chagoya‐Morales, 859 F.3d at 422. The outcome of Stokeling thus is 
unlikely to change our interpretation of the Illinois force requirement. 

      Accordingly, we conclude that Browning is properly designated a career 
offender based on his Illinois armed‐robbery convictions and AFFIRM the judgment.